UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                         Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                   Case No. 21-22063 (RDD)
 LLC,
                                                EXHIBITS B-E TO RULE 2015.3 REPORT
                       Debtor.

EXHIBIT B: Description of Operations

Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.
Describe the business conducted and intended to be conducted by the Controlled Non-Debtor
Entity, focusing on the entity’s dominant business segments.

 Name of Entity         Ownership %      Nature of Interest       Description of Business
 Greylock Capital       100%             Wholly-owned             Registered investment
 Management, LLC                         subsidiary of the Debtor advisor; provides investment
 (“GCM”)                                                          advisory services.
 Greylock Capital       100%             Wholly-owned             Holds a condominium unit
 Advisers, LLC                           subsidiary of the Debtor for use by partners and
                                                                  employees.
 Greylock Capital       100%             Wholly-owned             Receives some consulting
 Financial Advisors,                     subsidiary of the Debtor revenue and pays an
 LLC (“GCFA”)                                                     overseas consultant.
 GCFA Securities,       100%             Wholly-owned             Dormant entity.
 LLC                                     subsidiary of GCFA

 Greylock Capital       100%             Wholly-owned              Dormant entity.
 Management Ghana                        subsidiary of GCM         Currently in a state of wind
 Limited                                                           down
 Greylock Capital       100%             Wholly-owned              Dormant entity.
 Management (Asia)                       subsidiary of GCM         Currently in a state of wind
 Pte. Ltd.                                                         down

EXHIBIT C: Description of Intercompany Claims

List and describe the Controlled Non-Debtor Entity’s claims against any other controlled Non-
Debtor Entity, together with the basis for such claims and whether each claim is contingent,
unliquidated or disputed.

The Debtor is not aware of any intercompany claims by any Controlled Non-Debtor Entity against
another Controlled Non-Debtor Entity. To the extent the Debtor discovers any such claims, the
Debtor will supplement this report.
EXHIBIT D: Allocation of Tax Liabilities and Assets

Describe how income, losses, tax payments, tax refunds or other tax attributes relating to
federal, state or local taxes have been allocated between or among the Controlled Non-Debtor
Entity and one or more other Controlled Non-Debtor Entities.

Because each of the above-identified Controlled Non-Debtor Entities is a 100% wholly-owned
subsidiary of the Debtor and none of them have elected to be treated as a corporation for tax
purposes, each such entity is considered a passthrough entity for tax purposes.

Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with
any other Controlled Non-Debtor Entity.

N/A.

EXHIBIT E: Description of Controlled Non-Debtor Entity’s Payments of Administrative
Expenses, or Professional Fees Otherwise Payable by the Debtor

Describe any payment made, or obligations incurred (or claims purchased), by the Controlled
Non-Debtor Entity in connection with any claims, administrative expenses or professional fees
that have been or could be asserted against any Debtor.

N/A.
